                         Case 19-10998-BLS            Doc 946        Filed 02/14/20      Page 1 of 3




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                 )
         In re:                                                  )     Chapter 11
                                                                 )
         Hospital Acquisition LLC, et al.,1                      )     Case No. 19-10998 (BLS)
                                                                 )
                                  Debtors.                       )     Jointly Administered
                                                                 )

                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                              FEBRUARY 19, 2020 AT 11:00 A.M. (ET)

         CONTESTED MATTER GOING FORWARD

         1.       Debtors’ First Omnibus (Substantive) Objection to Claims Pursuant to Section 502(b) of
                  the Bankruptcy Code, Bankruptcy Rules 3003 and 3007, and Local Rule 3007-1 [D.I.
                  895, 1/15/20]

                  Objection Deadline: January 29, 2020, extended for Respondents

                  Related Document:

                          A.      Order Sustaining Debtors’ First Omnibus (Substantive) Objection to
                                  Claims Pursuant to Section 502(b) of the Bankruptcy Code, Bankruptcy
                                  Rules 3003 and 3007, and Local Rule 3007-1 [D.I. 930, 2/3/20]

                          B.      Debtors’ Reply in Support of Objection to Response Filed by Froedtert
                                  Health, Inc. [D.I. 945, 2/14/20]




                   1
                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
         LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
         Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
         LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
         Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
         (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
         LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
         Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
         Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
         Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
         MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
         Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
         2024 W. 15th Street, Suite F-392, Plano, Texas 75075.

25871043.1
                     Case 19-10998-BLS         Doc 946       Filed 02/14/20   Page 2 of 3




               Objections Received:

                      A.     Informal Responses

                                i.    Cardinal Health 110, LLC and Cardinal Health 200, LLC
                               ii.    Constellation NewEnergy, Inc. and Constellation NewEnergy –
                                      Gas Division, LLC
                              iii.    Dallas County Hospital District d/b/a Parkland Health & Hospital
                                      System

                      B.     Response from Froedtert Health, Inc. [D.I. 941, 2/11/20]

               Status: This matter will be going forward with respect to Items A(iii) and B above. The
                       Debtors have reached an interim resolution with the Respondent in Item A(i)
                       above, and the matter with respect thereto has been adjourned by agreement of
                       the parties to the hearing scheduled for March 4, 2020 at 9:30 a.m. (ET). The
                       Debtors are continuing to work toward a consensual resolution with the
                       Respondents in Item A(iii) above, and the Debtors anticipate adjourning the
                       matter to the hearing scheduled for March 4, 2020 at 9:30 a.m. (ET).

         Dated: Wilmington, Delaware
                February 14, 2020              /s/ Betsy L. Feldman
                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               M. Blake Cleary (No. 3614)
                                               Jaime Luton Chapman (No. 4936)
                                               Joseph M. Mulvihill (No. 6061)
                                               Betsy L. Feldman (No. 6410)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               mbcleary@ycst.com
                                               jchapman@ycst.com
                                               jmulvihill@ycst.com
                                               bfeldman@ycst.com

                                               – and –

                                               AKIN GUMP STRAUSS HAUER & FELD LLP
                                               Scott Alberino (admitted pro hac vice)
                                               Kevin M. Eide (admitted pro hac vice)
                                               2001 K. Street, N.W.
                                               Washington, DC 20006
                                               Telephone: (202) 887-4000
                                               Facsimile: (202) 887-4288

                                               Sarah Link Schultz (admitted pro hac vice)

25871043.1                                               2
             Case 19-10998-BLS   Doc 946    Filed 02/14/20    Page 3 of 3




                                 2300 N. Field Street, Suite 1800
                                 Dallas, Texas 75201
                                 Telephone: (214) 969-2800
                                 Facsimile: (214) 969-4343
                                 COUNSEL FOR DEBTORS AND DEBTORS IN
                                 POSSESSION




25871043.1                              3
